993 F.2d 1536
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bruce Allen GAYNOR, Petitioner-Appellant,v.Mary Sue TERRY, Respondent-Appellee.
No. 92-7195.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 21, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-91-1242-AM)
Bruce Allen Gaynor, Appellant Pro Se.
Linwood Theodore Wells, Jr., Assistant Attorney General, Richmond, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Bruce Allen Gaynor appeals from the district court's order denying habeas corpus relief under 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Gaynor v. Terry, No. CA-91-1242-AM (E.D. Va.  Oct. 26, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We deny Gaynor's Motion for Transcripts, Motion for Leave to File Supplemental Complaint, Motion to Certify Local Law Questions, Petition for Writ of Habeas Corpus Ad Testificandum, Motion for Appointment of Counsel, Motion for Oral Argument and Motion for Reconsideration for an Evidentiary Hearing